—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Trustees of the New York City Fire Department, Article 1-B Pension Fund denying the petitioner line-of-duty accident disability retirement benefits, the petitioner appeals from a judgment of the Supreme Court, Kings County (Dowd, J.), entered June 17, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Since the recommendation of the Medical Board to retire the petitioner with ordinary, rather than accidental, pension benefits was based on credible medical evidence, the respondent’s reliance on that recommendation was proper (see, Matter of Meyer v Board of Trustees, 90 NY2d 139; see also, Matter of Ryan v Board of Trustees, 247 AD2d 480). The report of the Article 1-B Medical Board constituted expert medical opinion based on evidentiary proof reasonably tending to support the conclusion of a lack of causation between the line-of-duty accidents in question and the petitioner’s condition. Bracken, J. P., Pizzuto, Friedmann and Luciano, JJ., concur.